SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2012 or o Transitional Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 333-153575 Commission file number HIGHLIGHT NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-1507527 (State of incorporation) (IRS Employer Identification Number) 7325 Oswego Road, Liverpool, NY (Address of principal executive offices) (Zip Code) P.O. Box 3143, Liverpool, NY (Mailing address) (Zip Code) (315) 451-4722 (Registrant’s telephone number, including area code) 215 South Riverside Drive, Suite 12, Cocoa, Florida 32922 (Former name or former address, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock: $.001 Par Value (Title of Class) Indicate by check mark whether the registrant if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act[ ] Yes[X] No Indicate by check mark whether the registrant if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act[ ] Yes[X] No 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[ ] No Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this form 10-K or any amendment to this Form 10-K. o Indicateby check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and" smallerreporting company" in Rule 12b-2 of the Exchange Act. []Large accelerated filer Accelerated filer []Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No As of June 30, 2012 there were outstanding 2,419,600 shares of Highlight Networks, Inc.'s common stock, par value $.001 per share (the "Common Stock"). 2 HIGHLIGHT NETWORKS, INC. Form 10-K Report for the Fiscal Year Ended June 30, 2012 PART I PAGE Item 1.Business 4 Item 2.Properties 7 Item 3.Legal Proceedings 7 Item 4.Mining Safety Disclosure 7 PART II Item 5. Market for Registrant's Common Stock and Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 8 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A. Controls and Procedures 12 PART III Item 10. Directors and Executive Officers of the Registrant 14 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management 16 Item 13. Certain Relationships and Related Transactions 17 Item 14. Principal Accountant Fees and Services 18 Item 15. Exhibits 19 Financial Statements and Notes to Financial Statements F-1 – F-18 Signatures 21 3 PART I THE INFORMATION IN THIS DISCUSSION CONTAINS FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, INCLUDING STATEMENTS REGARDING THE COMPANY'S CAPITAL NEEDS, BUSINESS STRATEGY AND EXPECTATIONS. ANY STATEMENTS CONTAINED HEREIN THAT ARE NOT STATEMENTS OF HISTORICAL FACTS MAY BE DEEMED TO BE FORWARD-LOOKING STATEMENTS. IN SOME CASES, YOU CAN IDENTIFY FORWARD-LOOKING STATEMENTS BY TERMINOLOGY SUCH AS "MAY", "WILL", "SHOULD", "EXPECT", "PLAN", "INTEND", "ANTICIPATE", "BELIEVE", "ESTIMATE", "PREDICT", "POTENTIAL" OR "CONTINUE", THE NEGATIVE OF SUCH TERMS OR OTHER COMPARABLE TERMINOLOGY. ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY. IN EVALUATING THESE STATEMENTS, YOU SHOULD CONSIDER VARIOUS FACTORS, INCLUDING THE RISKS DESCRIBED BELOW, AND, FROM TIME TO TIME, IN OTHER REPORTS THE COMPANY FILES WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE "SEC"). THESE FACTORS MAY CAUSE THE COMPANY'S ACTUAL RESULTS TO DIFFER MATERIALLY FROM ANY FORWARD-LOOKING STATEMENT. THE COMPANY DISCLAIMS ANY OBLIGATION TO PUBLICLY UPDATE THESE STATEMENTS, OR DISCLOSE ANY DIFFERENCE BETWEEN ITS ACTUAL RESULTS AND THOSE REFLECTED IN THESE STATEMENTS. As used in this Annual Report, the terms "we," "us," "our," "Highlight," and the "Company" means Highlight Networks, Inc. unless otherwise indicated. All dollar amounts in this Annual Report are expressed in U.S. dollars, unless otherwise indicated ITEM 1. DESCRIPTION OF BUSINESS The Company Highlight Networks, Inc.was organized on June 21, 2007 and is a development stage, wireless broadband networking company in the business of planning, development and operation of both private and public access wireless broadband networks using WiFi (IEEE 802.11) and WiMAX (IEEE 802.16) wireless technologies to provide business and residential customers “last mile” connectivity for fast and reliable Internet communications. In addition to basic Wireless Broadband Internet connectivity,we expect to offer additional services to enhance the Company’s offerings which may include low cost reliable customer packaged services includingVoice over Internet Protocol (VoIP) usage andunlimited plans.(see “Products”) To date, no significant progress has been made to further our business plan; however, we have begun to develop network designs and to research the technologies to create them that may be appropriate to consider when sufficient funds are available. We are not a "blank check" company as that term is defined in Rule 419 of Regulation C of the Securities Act of 1933, as we have a specific business plan or purpose and does not include a plan to merge with or acquire a private company to be used as a vehicle for a reverse acquisition in the next 12 months. Plan of Operation We plan to expand through the various levels of development based upon theamount of cash that is received.The initial phase of operations we expect to include selection of technology from a range of availableequipment to serve both WiFi and WiMAX environments which will support as we expand fixed, portable and mobile service offerings.The initial operational stage will be site selection based upon prospective markets to be served and existing competition in that market. 4 The next phase will include purchase, installation and testing ofequipment forthe initial network site coinciding with preliminary advertising and sales efforts in the area to be served. The progress toward the accomplishment of this plan as well as the Company’s abilityto accomplish it is dependent upon successful efforts by the Company to raise additional capital.There is no assurance that additional necessary capital will be raised or that the Company will otherwise be able to complete its plan. Technology “WiFi” is deployed to enable consumers to obtain high-speed wireless Internet connections within a range of 150 to 250 feet from a wireless access point (AP).Current WiFi technology uses equipment manufactured in accordance with the IEEE 802.11 family of standards, commonly known as “Wi-Fi,” short for wireless fidelity.Basic data transfer rates range from speeds of up to 11 Mbps for 802.11b and up to 54 Mbps for 802.11a and 802.11g. New routers, marketed as “pre-802.11n,” employ MIMO (Multiple Input Multiple Output) technology, making them capable of providing speeds from 108 to 240 Mbps. WiMAX. As the inventive use of Wi-Fi has contributed to expanding broadband penetration and usage in the United States, WiMAX offers yet another emerging technological tool with the potential to deliver even greater gains in broadband accessibility in the future. WiMAX can deliver fixed wireless broadband access across much wider geographical areas than Wi-Fi; covering distances as great as five miles without line of sight and up to 30 miles under ideal conditions.With potential data speeds up to 70 Mbps, WiMAX has been identified as a possible “last-mile” solution to deliver broadband into suburban, rural and remote areas. Industry Fixed wireless technologies – i.e. , wireless systems or devices that are deployed in fixed locations as distinguished from mobile devices such as cell phones or personal digital assistants have also emerged as an important complement to the mobility afforded by CMRS, and as a potential “last-mile” solution to deliver broadband to currently unserved areas. According to the National Telecommunications and Information Administration and FCC figures, the number of fixed wireless broadband lines in the United States grew 132 percent between June 2005 and December 2006 – from 208,695 to 484,073.112.TIA estimated the total number of fixed wireless subscribers in2006 to be 800,000. The Pew Internet and American Life Project found in its 2007 study that 47% of all adult Americans have a broadband connection at home.In rural areas the number is 31% and continues to lag high speed adoption in urban centers and the suburbs although it continues to grow at 24% versus 18% for urban residents and just 7% for suburbanites. As importantly,the use of wireless services by the business sector continues to grow.CTIA-The Wireless Association in its 2008 study including productivity gains and cost savings from the wireless industry said.“Over the next 10 years, we can expect the productivity gains from the deployment and use of wireless broadband services to become much more important.We estimate that productivity gains will generatealmost $860 billion in additional GDP over the next decade…” Competition The market for broadband services is highly competitive andincludes companies that offer a variety of services using anumber of different technological platforms, such as cablemodems, DSL, third-generation cellular, satellite, wirelessinternet service and other emerging technologies. We competewith these companies on the basis of the speed, ease of use,portability, reliability, and price of our respective services.Our principal competitors include cable and DSL operators,wireless telephone providers, WiFi and, prospectively, WiMAXproviders, satellite providers and others. 5 CableModem and DSL Services We compete with companies that provide Internet connectivitythrough cable modems or DSL. Principal competitors include cable companies, such as Time Warner and Comcast, as well as incumbenttelephone companies, such as AT&T, Qwest and Verizon. Bothcable and telephone companies deploy their services over wirednetworks initially designed for voice and one-way datatransmission that have subsequently been upgraded to provide foradditional services, such as Internet connectivity. Cellularand PCS Services Cellular and PCS carriers are seeking to expand their capacityto provide data and voice services that are superior to ours.These providers have substantially broader geographic coveragethan we have and, for the foreseeable future, than we expect tohave. If one or more of these providers can deploy technologiesthat compete effectively with our services, the mobility andcoverage offered by these carriers will provide even greatercompetition than we currently face. WirelessBroadband Service Providers We also face competition from other wireless broadband serviceproviders that use both licensed and unlicensed spectrum. Moreover, if ourtechnology is successful and garners widespread support, weexpect these and other competitors to adopt or modify ourtechnology or develop a technology similar to ours. Satellite Satellite providers like Hughes Network Servicesoffer broadband data services that address a niche market,mainly less densely populated areas that are un-served orunderserved by competing service providers. Although satelliteoffers service to a large geographic area, latency caused by thetime it takes for the signal to travel to and from the satellitemay challenge the ability to provide some services, such asVoIP, and reduces the size of the addressable market. WISPsand WiFi We also compete with other wireless Internet service providersthat use unlicensed spectrum. In addition to these commercialoperators, many local governments, universities and othergovernmental or quasi-governmental entities are providing orsubsidizing WiFi networks over unlicensed spectrum, in somecases at no cost to the user. The Company believes that it will be able to compete in the limited markets which it expects to operate by providinga quick, portable and inexpensive product with hands on customer service. Products The Company expects its initial product offering to include the following product packages: Wireless Broadband: Basic Wireless Broadband:768Kbps down/256Kbps upat$19.99 to 24.99 per month (by area) Premium Wireless Broadband:1.5-2.0 Mbps down/256Kbps upat $24.99 to $29.99 per month (by area) Business Wireless Broadband:1.5-2.0 Mbps down/256Kbps up at $34.99. 6 Voice Package Voice over Internet Protocol (VoIP) service from $9.99 per month with usage plans to $21.99 with unlimited domestic long distance.Business packages from $29.99 per month. In theearly stages of development the Company will contract for VoIP services through an outside third party provider (s). Sales and Marketing: Because of the limited areas serviced by the Company in the initial stages of development, the Company expects to focus its sales efforts on the areas to be services using the following: · Direct Mail · Local Publications · Sales Channel relationships such as apartment operators, buildersand real estate agents · Internet Sales · Non exclusive sales agents · Affinity Marketing groups These sales and marketing efforts will be undertaken in parallel with the installation and testing of the Company’s first wireless network and willbe focused on the geographical area served by that network. ITEM 2.PROPERTIES None ITEM 3.LEGAL PROCEEDINGS None ITEM 4. MINING SAFETY DISCLOSURE Not Applicable. 7 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON STOCK AND RELATED STOCKHOLDER MATTERS. All securities are equity securities and are classified as available-for-sale. In 2010 the marketable securities were returned to Mr. West upon the rescission of the agreement to issue 7,329 shares to him. On February 24, 2010 the Company issued 940 shares of common stock, of which 260 were previously purchased and listed as issued in November, 2008.As of the previous year ended June 30, 2011, there were 1,500,940 shares of common stock outstanding. On April 22, 2011, Highlight Networks had a resolution and amended the Articles of Incorporation to include a 20/1 forward stock split, with all fractional shares being dropped with the effect being retroactive back to inception. Except as otherwise noted, all share, option and warrant numbers have been restated to give retroactive effect to this reverse split. On May 19, 2011, the majority shareholder retired 28,000,000 shares of common stock previously issued back to the Company. During the previous year ended June 30, 2011, the Company has issued an additional 20,040 shares of common stock. As of June 30, 2012 Highlight Networks, Inc. has 150,000,000 shares of common stock authorized at $0.001 par value per share and 2,419,600 shares of common stock issued and outstanding ITEM 6.SELECTED FINANCIAL DATA The table below summarizes our audited balance sheet at June 30, 2012 compared to 2011 and statement of operations for the fiscal year ended June 30, 2012 compared to 2011. At June 30, (Audited) (Audited) Balance Sheet: Cash $ $ Total Assets $ $ Total Liabilities $ $ Total Stockholders’ Equity (Deficit) $ $ For the Fiscal Year Ended June 30, (Audited) (Audited) Statement of Operations : Revenue $ -0- $ -0- Net Loss $ $ Net Loss Per Share of Common Stock $ $ 8 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. The following discussion and analysis is intended as a review of significant factors affecting our financial condition and results of operations for the periods indicated. The discussion should be read in conjunction with our consolidated financial statements and the notes presented herein. In addition to historical information, the following Management's Discussion and Analysis of Financial Condition and Results of Operations contain forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those anticipated in these forward-looking statements as a result of certain factors discussed in this Form 10-K. Overview As of the date of this report, the Company has had limited ongoing operations consisting of product and technology review, analysis and system design and negotiations for system placement and third party contract services, Results of Operations for year ended June 30, 2012 Revenues for the year ended June 30, 2011 and for the year ended June 30, 2012were $-0- respectively for both periods. General and administrative, accounting, legal, and valuation impairment expenses increased by $1,865, from $43,460 in the year ended June 30, 2011 to $45,325 in the year ended June 30, 2012. On August 22, 2011 we enacted a split of the common stock in the amount of 20:1. The stock split was effective April 22, 2011 for holders of record as of that date. Except as otherwise noted, all share, option and warrant numbers have been restated to give retroactive effect to this reverse split. All per share disclosures retroactively reflect shares outstanding or issuable as though the reverse split had occurred from inception. Loss per share was $(0.02) for the year ended June 30, 2011 and $(0.02) for the year ended June 30, 2012.The weighted average shares outstanding were 2,419, 600 and 2,417,280, at June 30, 2012 and 2011, respectively, an increase of 2,320 shares. As of June 30, 2012, the Company had no agreements with sub-distributors relating to distribution commitments or guarantees that had not been recognized in the statement of operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated material revenues and sufficient revenues may not be forthcoming. Accordingly, we must raise cash from sources other than operations. Liquidity and Capital Resources The Companyfiled a registration statement with the Securities and Exchange Commission which became effective on October 6, 2008 for a self underwritten offering in the amount of $510,000 consisting of 100,000 shares of common stock at a share price of$5.10.The Company has had limited participation in the offering. The Company is attempting to secure private funding to complete its first network installation however, there is not commitment for these funds and there is no assurance that the amount will be raised or that the Company will otherwise secure sufficient funds to achieve its business plan. 9 Through June 30, 2012,theCompany’s previous principal officer and majority shareholder and current principal shareholder have provided services and loans to the company in order for it to continue operations. During the years ended June 30, 2008 and 2009, Mr. West, the Company's former principal stockholder, advanced a total $24,180 to the Company. In March 2009, these advances were forgiven by Mr. West and reclassified as additional paid-in capital. Also during the years ended June 30, 2008 and 2009, Mr. West provided services, valued at $2,000 per month and office space valued at $200 per month, for a total of $13,200, which was reflected as an operating expense in fiscal year ended June 30, 2009.The Company issued 7,329 shares of its $.001 par value common stock to Mr. West as payment for his services and use of office space; however, during the year ended June 30, 2010, the original common stock agreement was rescinded.Under the terms of a new agreement, the 7,329 shares originally issued to Mr. West were cancelled and replaced with marketable securities valued at $4,010. Mr. West forgave the balance due to him of approximately $3,255. In 2010 and 2011, Infanto Holdings LLC, whose principal stockholder Joseph C. Passalaqua is also a principal stockholder of Highlight Networks, Inc., loaned the Company $10,564.These notes were accruing 18% simple interest. As of June 30, 2012, the notes and interest have been paid in full. The Company owes $0 in principal and $0 in interest related to these notes. Commitments and Capital Expenditures The Company had no material commitments for capital expenditures. Critical Accounting Policies Involving Management Estimates and Assumptions Our discussion and analysis of our financial condition and results of operations is based on our financial statements. In preparing our financial statements in conformity with accounting principles generally accepted in the United States of America, we must make a variety of estimates that affect the reported amounts and related disclosures. Stock Based Compensation. We will account for employee stock-based compensation costs in accordance with ASC 718, Share-Based Payments, which requires all share-based payments to employees, including grants of employee stock options, to be recognized in our statements of operations based on their fair values. We will utilize the Black-Scholes option pricing model to estimate the fair value of employee stock based compensation at the date of grant, which requires the input of highly subjective assumptions, including expected volatility and expected life. Changes in these inputs and assumptions can materially affect the measure of estimated fair value of our stock-based compensation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Deferred Tax Valuation Allowance Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount more likely than not to be realized. Income tax expense is the total of tax payable for the period and the change during the period in deferred tax assets and liabilities. 10 Accounting For Obligations And Instruments Potentially To Be Settled In The Company s Own Stock We account for obligations and instruments potentially to be settled in the Company’s stock in accordance with FASB ASC 815, Accounting for Derivative Financial Instruments. This issue addresses the initial balance sheet classification and measurement of contracts that are indexed to, and potentially settled in, the Company’s own stock. Off-Balance Sheet Arrangements Highlight Networks, Inc. does not have any relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet financial arrangements. Common Stock The Company is authorized to issue 150,000,000 shares of common stock, with par value of $0.001 per share. As of June 30, 2012, a total of 2,419,600 shares of common stock were issued and outstanding. Holders of common stock are entitled to receive dividends, when and if declared by the board of directors, subject to prior rights of holders of any preferred stock then outstanding and to share ratably in the net assets of the company upon liquidation. Holders of common stock do not have preemptive or other rights to subscribe for additional shares. The articles of incorporation do not provide for cumulative voting. Shares of common stock have equal voting, dividend, liquidation and other rights, and have no preference, exchange or appraisal rights. On June 21, 2007, the Company issued 500,000 shares of common stock, which are restricted as to transferability, to its founders and directors for $500 offset against current notes payable.On July 16, 2007,the Company issued 250,000 shares of common stock in exchange for $5,000 cash.In November, 2007, the Company split the common stock two for one, leaving 1,500,000 issued and outstanding. In November, 2008, the Company had purchase agreements for 260 shares of common stock in exchange for $1,329 cash. In March, 2009, the Company issued 7,329 shares of common stock, which are restricted as to transferability, to its one of its founders and directors in settlement of $13,200 due against unpaid invoices for services provided and office space rental. Also, during the years ended June 30, 2012 and 2011, Mr. West also provided services, valued at $2,000 per month and office space valued at $200 per month. The total value of $13,200 was reflected as an operating expense in 2009.The Company issued 7,329 shares of its $.001 par value common stock to Mr. West as payment for his services and use of office space; however, during the year ended June 30, 2010, the original common stock agreement was rescinded.Under the terms of the new agreement, the 7,329 shares originally issued to Mr. West were cancelled and replaced with marketable securities valued at $4,010.Mr. West forgave the balance due to him of approximately $3,255. On February 24, 2010 the Company issued 940 shares of common stock, of which 260 were previously purchased and listed as issued in November, 2008. On April 22, 2011, Highlight Networks had a resolution and amended the Articles of Incorporation to include a 20/1 forward stock split, with all fractional shares being dropped with the effect being retroactive back to inception. Except as otherwise noted, all share, option and warrant numbers have been restated to give retroactive effect to this reverse split. 11 On May 19, 2011, the majority shareholder retired 28,000,000 shares of common stock previously issued back to the Company. During the previous year ended June 30, 2011, the Company has issued an additional 20,040 shares of common stock. As of June 30, 2012 Highlight Networks, Inc. has 150,000,000 shares of common stock authorized at $0.001 par value per share and 2,419,600 shares of common stock issued and outstanding ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The response to this Item is submitted as a separate section of this report commencing on page 16 of this Form 10-K. The accompanying consolidated financial statements and notes to financial statements have been prepared assuming that the Company will continue as a going concern and, therefore, has the ability to manage the recovery of its assets and satisfy its liabilities in the normal course of its continued operation. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None ITEM 9A. CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES CONTROLS AND PROCEDURES The Company's Chief Executive Officer is responsible for establishing and maintaining disclosure controls and procedures for the Company. EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES For purposes of this Item 9A, the termdisclosure controls and proceduresmeans controls and other procedures of the Company (i) that are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934, as amended (15 U.S.C. 78aet seq. and hereinafter the “Exchange Act”) is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission (the “Commission”), and (ii)include, without limitation, controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the Company's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Our disclosure controls and procedures do not yet comply with the requirements in (i) and (ii) above. Our Chief Executive Officer and Chief Financial Officer have reviewed the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) as of the end of the period covered by this report and have concluded that (i) the Company’s disclosure controls and procedures are not effective to ensure that material information relating to the Company is recorded, processed, summarized, and reported within the time periods specified in the rules and forms of the Commission, and (ii) the Company’s controls and procedures have not been designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the Company's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. 12 CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING There was no change in our internal control over financial reporting identified in connection with our evaluation that occurred during our last quarter (our fourth quarter in the case of an annual report) as of June 30, 2012, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. REPORT OF MANAGEMENT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of our financial reporting for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect our transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of our financial statements; providing reasonable assurance that receipts and expenditures of Company assets are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use or disposition of Company assets that could have a material effect on our financial statements would be prevented or detected on a timely basis. Because of its inherent limitations, our internal control over financial reporting does not provide assurance that a misstatement of our financial statements would be prevented or detected. Subsequent to filing on September 28, 2012our Annual Report on Form 10-K for the year ended June 30, 2012 with the Commission, management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework inInternal Control Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission. Management has concluded that the Company’s internal controls over financial reporting are not effective because as noted in the Annual Report, we have limited resources available. As we obtain additional funding and employ additional personnel, we will implement programs recommended by the Treadway Commission to ensure the proper segregation of duties and reporting channels. Our independent public accountant, Patrick E. Rodgers, has not conducted an audit of our controls and procedures regarding internal control over financial reporting. Consequently, Patrick E. Rodgers expresses no opinion with regards to the effectiveness or implementation of our controls and procedures with regards to internal control over financial reporting. INHERENT LIMITATIONS ON EFFECTIVENESS OF CONTROLS The Company's management does not expect that its disclosure controls or its internal control over financial reporting will prevent or detect all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system's objectives will be met. The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision making can be faulty and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. 13 PART III ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT. In the year ended June 30, 2012, Anthony E. Lombardo resigned as the Company’s President, Chief Executive Officer, and Director of the Company and Damion D. Glushko resigned as Secretary, Chief Financial Officer, and Director of the Company. Alfonso Knoll was appointed as President, Chief Executive Officer and Director of the Company and Joseph C. Passalaqua was appointed Secretary, Chief Financial Officer and Director of the Company. Departure of Directors or Certain Officer: Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) Resignation of Directors and Officers On May 16, 2012, , Anthony E. Lombardo resigned as the Company’s President, Chief Executive Officer, and Director of the Company and Damion D. Glushko resigned as Secretary, Chief Financial Officer, and Director of the Company. The resignations are not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. (b) Appointment of Directors and Officers On May 16, 2012, the following persons were appointed as our officers and directors in connection with the change of control: The directors and executive officers of the Company for the reported period are as follows: Name Age Position Alfonso Knoll 37 President, Chief Executive Officer and Director Joseph C. Passalaqua 63 Secretary; Chief Financial Officer and Director Alfonso Knoll, Director, President, and CEO Alfonso C. Knoll has been President of Terra Silex Holdings, LLC, a private venture capital firm since December 2001. He was acting CEO of Mountain Top Properties, Inc., a company engaged in the business of Real Estate Investment and Management from December 2006 to December 2011. He has been president of Bullfly Trading Company, Inc. since December 2005.Mr. Knoll was CEO and president of Endeavor Power Corp., Inc. from November 2010 to May 2011 and Rock Ridge Resources, Inc. since May 2012. Mr. Knoll is a graduate of Wesley College and has attended Franklin and Marshall College and Widener University School of Law. There are no compensation arrangements or related party transactions. Joseph C. Passalaqua, Director, Secretary, and CFO Mr. Passalaqua has been the president and a director of Biolog, Inc. on February 21, 2011.He was the president, treasurer and a director of Hardwired Interactive, Inc. from October 2010 to November 2011.He was the secretary and director of Pegasus Tel, Inc. from July 2010 until March 2011 and January 2012 to March 2012.He became president and a director of Plantation Lifecare Developers, Inc. in February 2009. He was the Secretary of Digital Utilities Ventures, Inc. from March 2009 though July 2010Previously, Mr. Passalaqua owned Laqua’s Chevrolet franchise and Laqua’s 481 Pontiac, Buick, GMC Truck Center dealerships until July 2008.There are no compensation arrangements or any related party transactions. 14 Executive Compensation We have made no provisions for cash compensation to our officers or directors. Employment Agreements We have entered into an employment agreement with both of our two officers and employment arrangements are all subject to the discretion of our board of directors. Indemnification of Officers and Directors Our articles of incorporation and bylaws indemnify our directors and officers to the fullest extent permitted by Nevada corporation law. Insofar as indemnification for liability arising under the Securities Act may be permitted to directors, officers, and controlling persons, we are aware that, in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act of 1933 and is unenforceable. Set forth below is information regarding the business experience of the current Directors and executive officers of the Company. ITEM 11.EXECUTIVE COMPENSATION. The following table sets forth, for the fiscal years indicated, all compensation awarded to, earned by or paid to the chief executive officer of the Company, the only compensated executive officer as of June 30, 2012. Other significant employees would not be required to be included in the table due to the fact that such employees were not executive officers of the Company at the end of the most recently completed fiscal year: Summary Compensation Table Annual Compensation Payouts Name and Principal Position Fiscal Year Salary Bonus Other Annual Compensation Underlying Options All Other Compensation Current Officers: Alfonso Knoll -0- -0- -0- -0- -0- President/Director/CEO Joseph C. Passalaqua Secretary/Director/CFO -0- -0- -0- -0- -0- Former Officers: Anthony E. Lombardo President/Director/CEO 2011-2012 -0- -0- -0- -0- -0- Damion D. Glushko Secretary/Director/CFO 2011-2012 -0- -0- -0- -0- -0- Options/Stock Appreciation Rights There were no stock options and stock appreciation rights ("SARs") granted to executive officers during the fiscal year ended June 30, 2012or for the previous year ended June 30, 2011. Director Compensation The Company does not have any standard arrangements pursuant to which directors of the Company are compensated for services provided as a director. All directors are entitled to reimbursement for expenses reasonably incurred in attending Board of Directors' meetings. There have been no distributions of Stock to the Board Members as of the end of June 30, 2012 and the same period ending June 30, 2011. 15 Compensation Agreements, Termination of Employment and Change-in-Control Arrangements None. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. On June 3, 2010, Highlight Networks, Inc.’s (the “Company”) majority shareholders entered into a stock purchase agreement (the “Purchase Agreement”) with Infanto Holdings, Corp. (“Infanto”), pursuant to which, Infanto purchased: 500,000 shares of the Company’s issued and outstanding common stock from Perry D. West, the President and CEO of the Company; 500,000 shares of the Company’s issued and outstanding common stock from Taylor B. West, a shareholder of the Company; and 500,000 shares of the Company’s issued and outstanding common stock from Hee Joon Park, a shareholder of the Company. The total of 1,500,000 shares represented 99.9% of the Company’s outstanding common stock as of that date. Infanto paid a total of $50,000 to selling shareholders. During 2010 in connection with the change of control and pursuant to the Purchase Agreement, Perry D. West resigned as the Company’s President, Chief Executive Officer, and Director of the Company. Anthony E. Lombardo was appointed as Director, President and Chief Executive Officer, and Damion D. Glushko was appointed as Director and Secretary. During 2012, Anthony E. Lombardo resigned as the Company’s President, Chief Executive Officer, and Director of the Company and Damion D. Glushko resigned as Secretary, Chief Financial Officer, and Director of the Company. Alfonso Knoll was appointed as President, Chief Executive Officer and Director of the Company and Joseph C. Passalaqua was appointed Secretary, Chief Financial Officer and Director of the Company. The following two tables presents certain information regarding beneficial ownership of our common stock for the years ended June 30, 2011 and June 30, 2012 by each person known by us to be the beneficial owner of more than 5% of the outstanding shares of common stock, each of our directors, each named executive officer and all directors and executive officers as a group. Unless otherwise indicated, each person in the table has sole voting and investment power as to the shares show. The following table presents certain information regarding beneficial ownership of our common stock as of June 30, 2011: Shares Percent of Beneficially Total Shares Name of Beneficial Owner Owned Outstanding Infanto Holdings, Corp 83% Anthony E. Lombardo 1% President; Director; CEO Damion D. Glushko 1% Secretary; Director; CFO Officers and Directors as a Group 2% *2,419,600 shares of outstanding common stock as of June 30, 2011 16 The following table presents certain information regarding beneficial ownership of our common stock as of June 31, 2012: Shares Percent of Beneficially Total Shares Name of Beneficial Owner Owned Outstanding Infanto Holdings, Corp 83% Alfonso Knoll -0- 0% President; Director; CEO Joseph C. Passalaqua Infanto Holdings Corp. 83% Secretary; Director; CFO Officers and Directors as a Group 83% *2,419,600 shares of outstanding common stock as of June 30, 2012 The address of the Company is 7325 Oswego Road Liverpool, New York13090. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. In 2007, the Company issued 500,000 shares of restricted common stock to Perry West for $250 and 500,000 shares of restricted common stock to Taylor West $250.On July 16, 2007 Hee Joon Park purchased 500,000 shares of common stock for $5,000.The shares were issued pursuant to Section 4(2) of the Securities Act of 1933.Perry West provided the Company, without cost, his services, valued at $2,000 per month, which totaled $10,000 for the five months ended December 31, 2007. He also provided us, without cost, office space valued at $200 per month, which totaled $1,000 for the five months ended December 31, 2007. The total of these expenses, $11,000 from inception for the five months ended December 31, 2007 was reflected in the statement of operations as general and administrative expenses with a corresponding contribution of additional paid-in capital. On June 3, 2010, Highlight Networks, Inc.’s (the “Company”) majority shareholders entered into a stock purchase agreement (the “Purchase Agreement”) with Infanto Holdings, Corp. (“Infanto”), pursuant to which, Infanto purchased: 500,000 shares of the Company’s issued and outstanding common stock from Perry D. West, the President and CEO of the Company; 500,000 shares of the Company’s issued and outstanding common stock from Taylor B. West, a shareholder of the Company; and 500,000 shares of the Company’s issued and outstanding common stock from Hee Joon Park, a shareholder of the Company. The total of 1,500,000 shares represents 99.9% of the Company’s outstanding common stock as of June 30, 2011. Infanto paid a total of $50,000 to selling shareholders. During 2010, in connection with the change of control and pursuant to the Purchase Agreement, Perry D. West resigned as the Company’s president, chief executive officer, and director of the Company. Anthony E. Lombardo was appointed as director, president and chief executive officer, and Damion D. Glushko was appointed as director and secretary. 17 During 2012, Anthony E. Lombardo resigned as the Company’s president, chief executive officer, and director of the Company and Damion D. Glushko resigned as secretary, chief financial officer, and director of the Company. Alfonso Knoll was appointed as president, chief executive officer and director of the Company and Joseph C. Passalaqua was appointed secretary, chief financial officer and director of the Company. None of the following parties has, since commencement of our fiscal years ended June 30, 2012 and June 30, 2011, had any material interest, direct or indirect, in any transaction with us or in any presently proposed transaction that has or will materially affect us, in which our company is a participant and the amount involved exceeds the lesser of $120,000 or 1% of the average of our company’s total assets for the last three completed financial years: (i) Any of our directors or officers; (ii) Any person proposed as a nominee for election as a director; (iii) Any person who beneficially owns, directly or indirectly, shares carrying more than 5% of the voting rights attached to our outstanding shares of common stock; (iv) Any of our promoters; and (v) Any member of the immediate family (including spouse, parents, children, siblings and in- laws) of any of the foregoing persons. Director Independence Under NASDAQ rule 4200(a) (15), a director is not considered to be independent if he or she is also an executive officer or employee of the corporation. Our directors, Alfonso Knoll and Joseph Passalaqua, are also officers of the Company.As a result, we do not have any independent directors. As a result of our limited operating history and limited resources, our management believes that we will have difficulty in attracting independent directors. In addition, we would be likely be required to obtain directors and officers insurance coverage in order to attract and retain independent directors.Our management believes that the costs associated with maintaining such insurance is prohibitive at this time. ITEM 14.PRINCIPAL ACCOUNTANT FEEES AND SERVICES (1)Audit Fees:The Company’s previous principal accountant, Michael Cronin, CPA has billed $5,450 for Audit services for the year ended June 30, 2011. The Company’s current principal accountant, Patrick Rodgers, CPA has billed $5,500 for Audit services for the year ended June 30, 2012. (2)Audit Related Fees:None (3)Tax Fees:None (4)All Other Fees:None 18 PARTIV ITEM 15.EXHIBITS EXHIBIT 31.1Highlight Networks, Inc. Certification of Chief Executive Officer Pursuant to Section 302. EXHIBIT 31.2Highlight Networks, Inc. Certification of Chief Financial Officer Pursuant to Section 302. EXHIBIT 32.1Highlight Networks, Inc. Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. EXHIBIT 32.2Highlight Networks, Inc. Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101*Interactive Data Files for Highlight Networks, Inc. 10K for the Year Ended June 30, 2012 101.INS*XBRL Instance Document 101.SCH*XBRL Taxonomy Extension Schema Document 101.CAL*XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF*XBRL Taxonomy Extension Definition Linkbase Document 101.LAB*XBRL Taxonomy Extension Label Linkbase Document 101.PRE*XBRL Taxonomy Extension Presentation Linkbase Document *Pursuant to Rule 406T of Regulation S-T, these interactive date files are deemed not filed or part of the registration statement or prospectus for purposes of Sections 11 and 12 of the Securities Act of 1933 or Section 18 of the Securities Act of 1934 and otherwise are not subject to liability. 19 Financial statements table of contents Report of Independent Registered Public Accounting Firms F-1-F-2 Balance Sheets as of June 30, 2012 and 2011 F-3 Statements of Operations for the years ended June 30, 2012 and 2011 and for the period June 21, 2007 (Inception) to June 30, 2012 F-4 Statement of Stockholders’ Deficiency for the period June 21, 2007 (Inception) to June 30, 2012 F-5 Statements of Cash Flows for the years ended June 30, 2012 and 2011 and for the Period June 21, 2007 (Inception) to June 30, 2012 F-6 Notes to Financial Statements for the years ended June 30, 2012 and 2011 F-7 – F-18 20 Patrick Rodgers, CPA, PA 309 E. Citrus Street Altamonte Springs, FL 32701 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Highlight Networks, Inc. I have audited the accompanying balance sheet of Highlight Networks, Inc. (a development stage company) as of June 30, 2012 and the statements of operations, stockholders’ equity, and cash flows for the year ended June 30, 2012.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provide a reasonable basis for my opinion. In my opinion, these financial statements present fairly, in all material respects, the financial position of Highlight Networks, Inc. as of June 30, 2012 and the results of its operations and its cash flows for the year ended June 30, 2012 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred a $147,178 cumulative loss from operations, consumed approximately $50,861 of cash from current operating activities, has no revenues, and requires additional financing in order to finance its business activities through June 30, 2013. These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Patrick Rodgers, CPA, PA Altamonte Springs, Florida September 27, 2012 F1 Michael F. Cronin Certified Public Accountant Orlando, FL 32708 Board of Directors and Shareholders Highlight Networks, Inc. Cocoa, Florida I have audited the accompanying balance sheet of Highlight Networks, Inc. (a development stage company) as of June 30, 2011 and the related statements of operations, stockholders' equity and cash flows for the year then ended. The financial statements are the responsibility of the directors. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Highlight Networks, Inc. as of June 30, 2011 and the results of its operations, its cash flows and changes in stockholders' equity for the year then ended in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred a $101,853 cumulative loss from operations and consumed $20,377 of cash due to its current operating activities.The Company may not have adequate readily available resources to fund operations through June 30, 2012. This raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. August 24, 2011 /s/ Michael F. Cronin Michael F. Cronin Certified Public Accountant NY, FL Orlando, Florida F2 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) BALANCE SHEETS June 30, June 30, ASSETS Current assets: Cash $ $ Total current assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $
